DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 11 and 14, the prior art fails to teach or render obvious a method of or system for printing as claimed, particularly wherein the ink comprises pigments and latex particulates, the release paper is separate from the imaged transfer paper and the imaged transfer paper adheres to the substrate such that the image has the same orientation as when the image was formed on the transfer paper. 
The examiner notes that a reference to the substrate as a transfer paper is unconventional, as the image is not actually being transferred, but rather the imaged “transfer paper” in its entirety becomes a top, imaged layer and the fabric becomes a bottom, backing layer. It is well-known to include a release layer as a top layer of a transfer paper, wherein a portion of the transfer paper becomes a top layer of the finished substrate and the release layer is removed. The presentation of the “transfer paper” and the “release paper” as completely separate, wherein the separate imaged “transfer paper” becomes a part of the finished product in its entirety, has not been found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853